Case 4:14-cv-01698 Document 1479 Filed on 10/09/19 in TXSD Page1of5

UmTeE) STATES DISTRICT CourRT

SouTteg nl DISTRICT OF TEXAS
. " HOuUS TQ statos or Ls o J
- Cole Southern Distt of Texas C IV IL 6eTl 0 nw) rye,
Vi OCT 09 2019 Lily ~c V- O16 1E

Co Lb | (~ R David J. Bradley, Clerk of Court
- moTion F6R CORRECTIVE ORDER

qo THE Honog TudGe K.P EcLi Son Ctames Nou
LAINTIFE FARTY, RICHARD THXSen, IN THE
BBoVE STYLED wD WUMNBERED CAUSE WIT#
Is motlow FOR CORRECT/VE ORDER PURSYANT

TO_SETTLEVIENT, DCUMGE ©, 1/06 ~) Fo
Trav AUT WED’ Spans 07 OIE F278,

| Te.
— MwvANT OS PANTIE PIR TY IS BEING
EXCLUDED FRM CITED Se BE MENT, BASED
ON DATES CITED IN CLASS ACTION No TICE
Dot. 06S, TDCI~CID is USIWG sAW DETEY
TULy 2617 — Ky64 70/7 AAD Uk ©, 2016, Fo
EXUDE, OUR hp, 007 ORE PARTIE”
To Cl L. ACTI/IW. Fd, ~
Fe TDCTC1D HS CREATED (7 Doyen 7, Te @
vale Fatt me SCD AEN é Re gs PARTIES
‘ (S ~~, , ro
ON Ae TAGE TION:

 

 

 

 

 

— ~C ice woVANT
‘pug Te men [coe STAFY NEO ee Gene IesaurenG
BECAME Ini FECTED lit ey KalEs
AmMeuTATIow OF LEFT LEG BE Hows WEE
SUB SUQUENTLY, MVENT WAS OFF EN sical,
FROM) DEC: Ze} 6 UnsyiL HUG. 2PIS Fe eed
NER PY BD REHEDs movANT: was REC

Was AuTslDE SETTLEMENT DATES,
Case 4:14-cv-01698 Document 1479 Filed on 10/09/19 in TXSD Page 2o0f5

tne WAS OW PACK UNIT”, FROM
Fil 5007 uNTI 2. DEC. 20/6, FHID
Time SPAN CAUSED MI°VONT 70 BE
SYBIECT TO SEVERE HEAT RECA ZEP
pn eS>+ MOVANT. FAD mCDICALK- POSSESS
— poR @VER TEND YEARS FoR Two).
kins PRIOR Te BEG PSS/GNED Te
Park, PAK UT :D.,FUSTs PVIZA,
KERISEP To UPDATE MED FASS FAR
POSK YUlT, MOVANT S BETEND FA
WHS COVEIGATED BY PACK SECURITY,
Resuey)N é Spl Ttoniae KB ARID PURS OWT
20% SEVERE Co PD, uSé of ¢ eS,
ree HEART DAMAGE BINNS LEK
, HEBT SENSITIVE MEDS;
SED CIR unsSTAVCE EXISTED RoW)
INCEPTION oF 4 1714 - 0 — olb6%8 LITIGATION
HAI gat suns RE gsslan ED 7e PAG
Nore! DUC 76 91D LITIGAT/ar/
PCs Wo gs i fb/cY
FLIET GLLOWIS Bil. O/ F 4
SEOVE FON HPS oT BEEA/

MovANT AsSeeFs THE EXCESSIVE Hebr
CON TALBUTING FitcToR To GA Ro
AmeUT(OMs LITIGA Tian _IN AL -(V~O]o —
Co\jg@RS CITED TIME SPAa/ AND MeV

A of

 
Case 4:14-cv-01698 Document 1479 Filed on 10/09/19 in TXSD Page 3 of 5
; wes AN CARLY LITIGANT »W SACP
Cit. BCT/ ON:

VV,
mMoin7T psseeTs HE 75 EwW7/7ZK6D
TO SETTLEMENT UTED) 1N LOC /6S:
WObNT WAS IN Con Ti niyous Cus7vedD¥
oF TDCTLID AND pouseDo IW FA TREME
Neg7 ConDIT(oWs oN faAcK Arip
TESTER 3 UNITS, MOV AMT ACTIVELY
SoUuGHT FARTICIPOT7 Ort IW 21-77 G A-T7ON.

THE ONE MOenT/k PND ONE DAY T77ME
SPAN CITED Wl SET7ZLEMERST CH) NoT
BLK OTHER FLO INT/FFS ENTITLEMENT
SPECIE/CALLY WHEN PREK_UMT VED TE
Ap Apmin. VERE SKEC/FIC COMS Ce “OG
GeV GR EVE REG TAG OVENS £ Y
OG UNIT OT TIME CCC * / VD
, CHL. BAP pdr gh (BD TAFE (AER
| Veeete oF 50OT *VFECT /2M Bil 7 DELLE
TAKI AT GOT VOM

mMoVbaW7 SKS Mee COURT TTI
KICKORD Taxsent IS ft MPRTY

SETIL CEST CITEP COO 1/665), A PARTK

7O 4 j4-eY~-O/b6IS Anlp FAK unig AD rail,

STOP ore RETALIA T/ an) —
« PT, Gio
| © DE Ad oF on) FSO (ZY 9B |
ORDER JOSX10 TO LIST MoVANT #5
A PART oF DPoUmenT TITLED “A/C Pack
a

LIST FOR SETKEMENT ENTITLE Me, ha9.

ar
Case 4:14-cv-01698 Document 1479 Filed on 10/09/19 in TXSD Page 4 of 5

4 Se dy

hog fA

Z (yey lS 40 KOO ye SHEL JILNsxXd
OMe a fol ni 2
LTO Vs2roh LIAL BOGZTAAVS OAT
OO uayoghl Ya tad ful J? Lt
lL eZ L299 9H) OMe DHA FES
gelod SEP PL ByH7It KIO? T

7 ‘wolsapingrl rag?

gle VeLL SY i ‘vad Sef Py

Z3l(a fue El Qe2lsSé—g] ‘eM IShF NOLL.

— GI. dynsvZ 2 Ax2TI LAM) JAW"
857 D/LayLs Cx"
gt prrgzgo 2h STITH PFGOF

tug Lprrtap a ese LI WIIG
yer € wstsoe a LM od

YIS PVH YY Fig-cadl yIdvP
L\cHARD TAX F
ae & PRS N.. i

P4ocon hace Fek Re i576 ™ —s
j | TX Loe : ~

      
 

9 Filed on 10/09/19-in

r United States Courts
rn District of Texas
FILED

Southe

erat

oct 09 208

David J. pradley, Clerk of Court

Bo “ude kB EC sow
Sree. wa Se LS 7 Oe?
Case al Via eR R of hier
P.O. Bon 6/0/°
oPrenkt hs: /@Ab TLV
Te ab TX Ff eA on Nh hitb ayo HMbe AH

 
